DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 5, 21-22, & 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichikawa (US PGPub 20160141882) with evidence provided by Baier et al. (US PGPub 20160112028)
	As per claim 21:
	Ichikawa discloses in Figs. 2 & 13:
	An auto-tuning method for an NFC transmission system (para [0078]) including a variable matching network (resonance frequency adjustment circuit 103, disclosed to provide impedance matching in para [0103]), the auto-tuning method comprising: 
setting an impedance of the variable matching network to a first value (variable matching network inherently has an initial impedance value, from which adjustment is performed, in para [205]); 
transmitting a carrier signal (steps S102-S117); 
measuring a first feedback signal (step S107 detects a threshold value, indicating adequate coupling, para [0204]) produced in the NFC transmission system when transmitting the carrier signal with the impedance of the variable matching network set at the first value; 
setting the impedance of the variable matching network to a second value, the second value being different from the first value (step S110 or step S113); 

to measure a second feedback signal (Step S111) produced in the NFC transmitter when transmitting the carrier signal with the impedance of the variable matching network set at the second value; 
to compare the respective first and second feedback signals (step S112); 
and when the second feedback signal is greater than the first feedback signal, to use the second feedback signal acting as the first feedback signal and to set the impedance of the variable matching network to a new second value for a next iteration (step 116, para [0207]); 
when the second feedback signal is less than the first feedback signal, setting the variable matching network to the first impedance value for reading an RFID tag (step 116, para [0207]).
	Ichikawa further discloses that the NFC wireless power system may provide wireless data communication (para [0082]).
	Ichikawa does not disclose that the NFC transmitter is an RFID reader.
	It is well known in the art that NFC transmission is a subset of RFID technology.
	Baier et al. teaches that NFC transmitters may function as RFID readers (para [0043]).
	Ichikawa may thus inherently be considered an RFID reader by virtue of being a NFC system capable of data transmission, or in the alternative, at the time of filing, it 

	As per claim 5:
	Ichikawa discloses:
each of the first and second feedback signals represents a voltage of the variable matching network (feedback signals are calculated based on voltages Vi and Vr, (incident and reflected), para [0204-206]).

	As per claim 22:
	Ichikawa discloses:
each of the first and second feedback signals is representative of a corresponding voltage (feedback signals are calculated based on voltages Vi and Vr, (incident and reflected), para [0204-206]) in a transmit signal path (as seen in Fig. 2 with power amount detection circuit 106) of the RFID reader when the impedance of the variable matching network is set at the first and second values, respectively.

	As per claim 25:
	Ichikawa discloses:


	As per claim 26:
	Ichikawa discloses:
waiting a prescribed period of time to initialize the RFID tag between transmitting the carrier signal and measuring the first feedback signal (the system waits until (The process of Fig. 13 waits until step S104 authenticates a power reception device before further transmission and impedance matching steps, para [0112]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PGPub 20160141882) as applied to claim 21 above, and further in view of Diorio et al. (US PGPub 20150227832), a reference of record.
As per claim 8:
Ichikawa does not disclose:
the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.
	Diorio et al. discloses in Fig. 22:

	At the time of filing, it would have been obvious to one of ordinary skill in the art for the auto-tuning method of Ichikawa to set an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network as taught by Diorio et al. to provide the benefit of a starting point for an adjustment algorithm within a limited range, such as that the range of the capacitors of Ichikawa, as is understood in the art.
	As a consequence of the combination, the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.

	As per claim 9:
	Ichikawa does not disclose:
the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader.
Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
.

	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PGPub 20160141882) as applied to claim 21 above, and further in view of Savoj et al. (US PGPub 20130109305), a reference of record.
	As per claim 27:
	Ichikawa does not disclose:
the first and second feedback signals are measured at a receive terminal of the RFID reader.
	Savoj et al. discloses in Fig. 4:
that feedback signals for tuning an impedance matching circuit in an NFC transceiver may be measured at a receive terminal of the NFC Transceiver (envelope detector 158, abstract).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first and second feedback signals to be measured at a receive terminal of the RFID reader as an art-recognized alternative method for detecting incident and received voltage to a transceiver antenna, as illustrated by Savoj et al.

Claim 23-24 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PGPub 20160141882) in view of Mejia et al. (US Patent 8219053), a reference of record, with evidence provided by Baier et al. (US PGPub 20160112028).
As per claim 23:
Ichikawa discloses in Figs. 2 & 13:
An auto-tuning method for an NFC transmission system (para [0078]) including a variable matching network (resonance frequency adjustment circuit 103, disclosed to provide impedance matching in para [0103]), the auto-tuning method comprising: 
setting an impedance of the variable matching network to a first value (variable matching network inherently has an initial impedance value, from which adjustment is performed, in para [205]); 
transmitting a carrier signal (steps S102-S117); 
measuring a first feedback signal (step S107 detects a threshold value, indicating adequate coupling, para [0204]) produced in the NFC transmission system when transmitting the carrier signal with the impedance of the variable matching network set at the first value; 
setting the impedance of the variable matching network to a second value, the second value being different from the first value (step S110 or step S113); 
proceeding, in an iterative or recursive manner (as shown in Fig. 13, impedance is changed in each search loop), starting with the impedance of the variable matching network set at the second value: 
to measure a second feedback signal (Step S111) produced in the NFC transmitter when transmitting the carrier signal with the impedance of the variable matching network set at the second value; 
to compare the respective first and second feedback signals (step S112); 
and when the second feedback signal is greater than the first feedback signal, to use the second feedback signal acting as the first feedback signal and to set the impedance of the variable matching network to a new second value for a next iteration (step 116, para [0207]); 
when the second feedback signal is less than the first feedback signal, setting the variable matching network to the first impedance value for reading an RFID tag (step 116, para [0207]).
Ichikawa further discloses that the NFC wireless power system may provide wireless data communication (para [0082]).
Ichikawa does not disclose that the NFC transmitter is an RFID reader.
Ichikawa does not disclose proceeding, in an iterative manner, starting with the impedance of the variable matching network set at the initial value: to measure a feedback signal produced in the RFID reader when transmitting the carrier signal; to store an amplitude of the feedback signal; and to set the impedance of the variable matching network to a different value acting as the initial value for a next iteration, until all unique impedance values of the variable matching network have been used; Page 3 of 14Application No. 15/903,726Art Unit 2843comparing the stored amplitudes of each of the respective feedback signals with one another to determine which of the stored amplitudes is highest; and setting the variable matching network to the impedance value corresponding to the highest stored amplitude of the feedback signals.
It is well known in the art that NFC transmission is a subset of RFID technology.
Baier et al. teaches that NFC transmitters may function as RFID readers (para [0043]).
	Mejia et al. discloses in Fig. 2:
	An auto-tuning method for an RFID reader (abstract) including a variable matching network (capacitor bank 114, related Fig. 1), the auto-tuning method comprising:
setting an impedance of the variable matching network to an initial value (col. 6 lines 7-32); 
transmitting a carrier signal (step 202, col. 3 lines 25-49); 
proceeding, in an iterative manner, starting with the impedance of the variable matching network set at the initial value: 
to measure a feedback signal produced in the RFID reader when transmitting the carrier signal (steps 206-210, col. 3 lines 25-49); 
to store an amplitude of the feedback signal (step 210); 
and to set the impedance of the variable matching network to a different value acting as the initial value for a next iteration (step 214), until all unique impedance values of the variable matching network have been used (step 211); 
comparing the stored amplitudes of each of the respective feedback signals with one another to determine which of the stored amplitudes is highest (step 216); 
and setting the variable matching network to the impedance value corresponding to the optimal feedback signal (step 220).
Ichikawa may inherently be considered an RFID reader by virtue of being a NFC system capable of data transmission, or in the alternative, at the time of filing, it would have been obvious to one of ordinary skill in the art to enable the NFC transmitter of Ichikawa to operate as an RFID reader to provide the benefit of functioning with specific data formats through the NFC type wireless system as is well-understood in the art to further provide the benefit of RFID functionality while requiring only a single antenna as taught by Ichikawa (para [0082]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the impedance matching method of Mejia et al. in place of the iterative comparative steps of Ichikawa (S110-S115) as a known in the art alternative/equivalent search algorithm (brute force (Mejia et al.) vs linear search) for providing the benefit of finding a matched impedance that further provides the benefit of being more resistant to local maxima and minima and/or interference, as is well-understood in the art.
As a consequence of the combination the variable matching network is set to the impedance value corresponding to the highest stored amplitude of the feedback signals (Ichikawa optimizes for the lowest VSWR, which corresponds to the highest power transfer, Ichikawa para [0072]).

As per claim 24:
Ichikawa discloses:
the feedback signals is representative of a voltage (feedback signals are calculated based on voltages Vi and Vr, (incident and reflected), para [0204-206]) in a transmit signal path (as seen in Fig. 2 with power amount detection circuit 106) of the RFID reader.

As per claim 30:	
Ichikawa discloses:
the variable matching network comprises a variable capacitor  (variable capacitors 201 and 203), and wherein the impedance values are capacitance values (resonance frequency is changed by the capacitors, para [0205]).

As per claim 31:
Ichikawa discloses:
waiting a prescribed period of time to initialize the RFID tag between transmitting the carrier signal and measuring the first feedback signal (the system waits until (The process of Fig. 13 waits until step S104 authenticates a power reception device before further transmission and impedance matching steps, para [0112]).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ichikawa (US PGPub 20160141882) in view of Mejia et al. (US Patent 8219053), a reference of record, as applied to claim 23 above, and further in view of Diorio et al. (US PGPub 20150227832), a reference of record.
The resultant combination discloses the auto-tuning method of claim 23, rejected above.
As per claim 28:
The resultant combination does not disclose:
the initial value of the impedance to which the variable matching network is set in a first iteration is based on a last known best tuning value for the variable matching network.
Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the auto-tuning method of Ichikawa to set an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network as taught by Diorio et al. to provide the benefit of a starting point for an adjustment algorithm within a limited range, such as that the range of the capacitors of Ichikawa, as is understood in the art.
As a consequence of the combination, the initial value of the impedance to which the variable matching network is set in a first iteration is based on a last known best tuning value for the variable matching network.

As per claim 29:
The resultant combination does not disclose:
the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader.
Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
As a consequence of the combination of claim 28, the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader, as the step S102 of Ichikawa begins with an impedance provided by resonance frequency adjustment circuit 103.

	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ichikawa (US PGPub 20160141882) in view of Mejia et al. (US Patent 8219053), a reference of record, as applied to claim 23 above, and further in view of Savoj et al. (US PGPub 20130109305), a reference of record.
	As per claim 32:
	Ichikawa does not disclose:
the feedback signals are measured at a receive terminal of the RFID reader.	Savoj et al. discloses in Fig. 4:
that feedback signals for tuning an impedance matching circuit in an NFC transceiver may be measured at a receive terminal of the NFC Transceiver (envelope detector 158, abstract).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the feedback signals are measured at a receive terminal of the RFID reader as an art-recognized alternative method for detecting incident and received voltage to a transceiver antenna, as illustrated by Savoj et al.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 10/05/2021, with respect to the rejection(s) of claim(s) 5, 8-9, & 21-24 under Mejia et al. and/or Savoj et al.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa, and Ishikawa in view of Mejia et al.

Conclusion


	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843